McCulloch, C. J. Petitioner brings up by certiorari for review a judgment by the circuit court of .Sebastian County, Fort Smith District, adjudging him and another person to be in contempt of the court “on acount of language and conduct in open court,” and imposing a fine of $10 as punishment for the contempt. The above-quoted statement of the case is taken from the judgment of the court, and it is all which tends to describe the alleged contemptuous conduct. It is insisted that the judgment is void because it fails to set forth the particular language or to describe the conduct adjudged to be contemptuous. The court should have stated in its judgment the facts constituting the contempt; but the absence of such statement does not render the judgment void. Ex parte Davies, 73 Ark. 358; Ex parte Summers, 5 Iredell, Law, 149. Petitioner should have asked the court to recite the facts in the judgment, and, in the event of refusal, the facts could have been brought into the record by bill of exceptions. Having failed to do that, he has left nothing to be said in support of his attack on the validity of the judgment. The prayer of the petition is therefore denied, and the judgment is affirmed.